DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 1-18 of U.S. Patent Nos. 10,338,838 and 11,016,682. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application are anticipated by claims of patents ‘838 and ‘682.
App. No. 17/236,682
U.S. Patent No. 10,338,838
1. A memory device configured to perform a first communication with a sensor using a first communication protocol, and to perform a second communication with a management component using a second communication protocol, wherein the first communication and the second communication occur concurrently such that the first communication overlaps the second communication at least during a period of time.
2. The memory device of claim 1, wherein the first communication protocol is a Controller Area Network protocol, and the second communication protocol is a System Management Bus protocol.



3. The memory device of claim 1, wherein the memory device further comprises an NVMe solid state drive or a non-volatile memory over Fabrics device.
4. The memory device of claim 1, further comprising a mode select module for setting, based at least in part on instructions received by the mode select module, the memory device to operate in one of a first mode or a second mode.
6. The memory device of claim 5, wherein the memory device is configured to use a U.2 connector, a M.2 connector, or a M.3.
7. The memory device of claim 6, wherein the memory device is configured to use the U.2 connector.
8. The memory device of claim 1, wherein the memory device is configurable to communicate with the sensor or the management component via a mid- plane.
1. A memory device configured to communicate with one or more external devices, the memory device comprising a configurable bit or a mode select pin for determining which one of two or more different communication protocols that the memory device uses to communicate with the one or more external devices, wherein the two or more different communication protocols include at least a Controller Area Network (CAN) protocol for a first communication with one or more sensors and a System Management Bus (SMBus) protocol for a second communication with one or more management components, and wherein the first communication and the second communication occur concurrently at least during a first period of time.

2. The memory device of claim 1, wherein the memory device further comprises an Ethernet solid state drive (eSSD) or a non-volatile memory over Fabrics (NVMe-oF) device.
4. The memory device of claim 1, wherein the memory device is configured to use a U.2 connector, a M.2 connector, or a M.3 connector for coupling to the one or more external devices.

5. The memory device of claim 4, wherein the memory device is configured to use the U.2 connector, and wherein the configurable bit or the mode select pin is configurable at a pin of the U.2 connector.

8. The memory device of claim 1, wherein the memory device is configurable to communicate with the sensor or the management component via a mid- plane.

As it can be seen from above comparison of claims 1-8 of current application with claims 1, 2, 4, 5 and 8 of patent ‘838, claims of patent anticipates the claims of current application. Claim 5 of current application is directed to a second protocol using PCI-e not taught by claims of patent ‘838. However, claim 1 recites the limitation two or more communication protocol and thus it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to try to provide a new third communication protocol PCI-e. The sample mapping of claims can similarly be mapped to respective claims 9-20, with claims 10-11, 13-14 and 18-20. Thus, claims of patent ‘838 anticipates claims of current application.
Claims comparison of current application with claims of patent ‘682.
App. No. 17/236,682
U.S. Patent No. 11,016,682
1. A memory device configured to perform a first communication with a sensor using a first communication protocol, and to perform a second communication with a management component using a second communication protocol, wherein the first communication and the second communication occur concurrently such that the first communication overlaps the second communication at least during a period of time.
2. The memory device of claim 1, wherein the first communication protocol is a Controller Area Network protocol, and the second communication protocol is a System Management Bus protocol.



3. The memory device of claim 1, wherein the memory device further comprises an NVMe solid state drive or a non-volatile memory over Fabrics device.
4. The memory device of claim 1, further comprising a mode select module for setting, based at least in part on instructions received by the mode select module, the memory device to operate in one of a first mode or a second mode.
6. The memory device of claim 5, wherein the memory device is configured to use a U.2 connector, a M.2 connector, or a M.3.
7. The memory device of claim 6, wherein the memory device is configured to use the U.2 connector.









8. The memory device of claim 1, wherein the memory device is configurable to communicate with the sensor or the management component via a mid-plane.
1. A memory device configured to communicate with one or more external devices, the memory device comprising a mode select pin for determining, based at least in part on a configuration of the mode select pin, which one of two or more different communication protocols that the memory device uses to communicate with the one or more external devices, wherein the two or more different communication protocols include at least a first communication protocol for a first communication with one or more sensors and a second communication protocol for a second communication with one or more management components, and wherein the first communication and the second communication occur concurrently such that the first communication overlaps the second communication at least during a first period of time.

2. The memory device of claim 1, wherein the first communication protocol is a Controller Area Network (CAN) protocol, and the second communication protocol is a System Management Bus (SMBus) protocol.

3. The memory device of claim 1, wherein the memory device further comprises an Ethernet solid state drive (eSSD) or a non-volatile memory over Fabrics (NVMe-oF) device.
5. The memory device of claim 1, wherein the memory device is configured to use a U.2 connector, a M.2 connector, or a M.3 connector for coupling to the one or more external devices.
6. The memory device of claim 5, wherein the memory device is configured to use the U.2 connector, and wherein the mode select pin is configurable at a pin of the U.2 connector.
8. The memory device of claim 1, wherein the memory device is configurable to communicate with the one or more external devices via a mid-plane.

As it can be seen from above comparison of claims 1-8 of current application with claims 1-3, 5, 6 and 8 of patent ‘682, claims of patent anticipates the claims of current application. Claim 5 of current application is directed to a second protocol using PCI-e not taught by claims of patent ‘682. However, claim 1 recites the limitation two or more communication protocol and thus it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to try to provide a new third communication protocol PCI-e. The sample mapping of claims can similarly be mapped to respective claims 9-20, with claims 9-11, 13-14 and 16-18. Thus, claims of patent ‘682 anticipates claims of current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138